 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JEANNINE TATER,                               CASE NO. C19-0158JLR

11                               Plaintiff,               ORDER DIRECTING RESPONSE
                   v.
12
            OANDA CORPORATION, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Jeannine Tater’s motion requesting a continuance to

16   respond to Defendants Oanda Corporation and Oanda (Canada) Corporation ULC’s

17   (collectively “Oanda”) motion to dismiss. (See Mot. (Dkt. # 26).) Ms. Tater filed this

18   motion on June 10, 2019, but did not specify a noting date. (See generally id.) In light of

19   Ms. Tater’s pro se status, the court liberally construes her motion as a motion for an

20   extension of time pursuant to Federal Rule of Civil Procedure 6(b)(1). See McGuckin v.

21   Smith, 974 F.2d 1050, 1055 (9th Cir. 1992).

22   //


     ORDER - 1
 1          The court therefore DIRECTS the Clerk to note Ms. Tater’s motion for June 21,

 2   2019. See Local Rules W.D. Wash. LCR 7(d)(2)(A) (explaining that motions for relief

 3   from a deadline shall be noted for consideration “no earlier than the second Friday after

 4   filing and service of the motion”). The court further ORDERS Oanda to file a response,

 5   if any, to Ms. Tater’s motion no later than June 17, 2019. See id. LCR 7(d)(3) (“Any

 6   opposition papers shall be filed and served not later than the Monday before the noting

 7   date.”). Oanda may, if it chooses, respond to Ms. Tater’s present motion in its

 8   forthcoming motion to dismiss reply brief, which remains due no later than June 14,

 9   2019. (See MTD (Dkt. # 10); 5/3/19 Order (Dkt. # 25) at 4 (re-noting Oanda’s motion to

10   dismiss to June 14, 2019).) Ms. Tater may file a reply to Oanda’s response to her present

11   motion no later than June 21, 2019. See Local Rules W.D. Wash. LCR 7(d)(3).

12          Dated this 11th day of June, 2019.

13

14                                                    A
                                                      JAMES L. ROBART
15
                                                      United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
